     Case 2:20-cv-00572-DBB Document 8 Filed 08/07/20 PageID.140 Page 1 of 9
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                     IN THE UNITED STATES DISTRICT COURT                     August 07, 2020
                      FOR THE SOUTHERN DISTRICT OF TEXAS                    David J. Bradley, Clerk
                               HOUSTON DIVISION




GAMINI PEMASIRI WATAGODAPITIYE               §
GEDARA and NANDA KUMARI                      §
EKANAYAKE MUDIYANSELAGE,                     §
                                             §
                     Plaintiffs,             §
                                             §        CIVIL ACTION NO. H-20-2356
V.                                           §
                                             §
SNAP ADVANCES, LLC,                          §
                                             §
                     Defendant.              §




                        MEMORANDUM OPINION AND ORDER



        In    this    removed      action,       Plaintiffs      Gamini     Pemasiri

Watagodapitiye         and   Nanda      Kumari         Ekanayake    Mudiyanselage

(collectively,        "Plaintiffs")          allege     claims     of     commercial

misrepresentation, deceptive trade practices, and unjust enrichment

against Snap Advances,          LLC   ("Defendant") . 1       Pending before the

court is Defendant's Motion to Transfer Venue and, Alternatively,

Motion to Dismiss for Forum Non Conveniens ("Motion to Transfer")

(Docket Entry No. 3).        For the reasons explained below, the Motion

to Transfer will be granted.



      First Amended Complaint in File From Harris County Clerk
        1

("Complaint"), Exhibit C to Notice of Removal, Docket Entry
No. 1-3, pp. 25, 29-32. All page numbers for docket entries in the
record refer to the pagination inserted at the top of the page by
the court's electronic filing system, CM/ECF.
 Case 2:20-cv-00572-DBB Document 8 Filed 08/07/20 PageID.141 Page 2 of 9



                 I.    Factual and Procedural Background

     Plaintiffs are individuals residing in Harris County, Texas,
who operated a Texas import and retail business named Ceysco.2
Defendant is a limited-liability corporation organized under the

laws of Utah.3        Plaintiffs and Defendant entered into a Purchase

and Sale Agreement for Future Receivables ("the Agreement").4          The
Agreement provides for an advance of $35,000.00 paid by Defendant
against the future amount of $50,050.00, to be repaid by Ceysco by
way of daily debits of $355.5         Plaintiffs' Complaint alleges that
Ceysco received a "loan of about $103,000 in two installments . . .
which Plaintiffs paid back with interest totaling $125,000." 6
There is no dispute that the action is rooted in the Agreement and
the transaction that it describes.
     Both Plaintiffs signed the Agreement as "owners/guarantors"

for Ceysco.7      The Agreement contains a forum-selection clause

designating the federal and state courts Utah as the exclusive
forum for disputes related to the Agreement:

     2
         Id. at 25 1 1.
     3
         Id. at 25-26 11 2   &   3.
     4
      Id. at 26 11 3-5; Purchase and Sale Agreement for Future
Receivables ("Agreement"), Exhibit A to Motion to Transfer, Docket
Entry No. 3-1, pp. 1-2, 7.
     5
      Agreement, Exhibit A to Motion to Transfer, Docket Entry
No. 3-1, p. 2.
     6
      Complaint, Exhibit C to Notice of Removal, Docket Entry
No. 1-3, p. 25, p. 26 1 3.
     7
      Agreement, Exhibit A to Motion to Transfer, Docket Entry
No. 3-1, pp. 1, 7.
                                      -2-
  Case 2:20-cv-00572-DBB Document 8 Filed 08/07/20 PageID.142 Page 3 of 9



       Section 5. 6 Governing Law.    This Agreement shall be
       governed by and construed in accordance with the laws of
       the State of Utah. Seller and any Guarantor consent to
       the jurisdiction of the federal and state courts located
       in the State of Utah and County of Salt Lake and agree
       that such courts shall be the exclusive forum for all
       actions, proceedings, or litigation arising out of or
       relating to this Agreement or subject matter thereof,
       notwithstanding that other courts may have jurisdiction
       over the parties and the subject matter thereof. 8

       Defendant filed its Motion to Transfer on July 10, 2020. 9
Plaintiffs responded on July 20, 2020, 10 and Defendant replied on
July 29, 2020. 11          Plaintiffs are proceeding pro se.12          The court
construes Plaintiffs' pro se filings liberally.                    See Coleman v.
United States, 912 F.3d 824, 828 (5th Cir. 2019).


                                   II.   Law & Analysis

       Pursuant to 28 U.S.C. § 1404(a), Defendant seeks to transfer
this case to the United States District Court for the District of
Utah       in   accordance        with   the     forum-selection   clause   in   the
Agreement. 13     When evaluating a motion to transfer venue, the Court

       8
           Id. at 6   §   5. 6.
       9
           Motion to Transfer, Docket Entry No. 3.
      Plaintiffs' Memorandum in Support of Keeping the Matter in
       10

This Court in Texas ("Plaintiffs' Response"), Docket Entry No. 5.
Plaintiff also filed what appears to be a duplicate of their
response on July 27, 2020. See Docket Entry No. 6.
     11Defendant Snap Advances, LLC's Reply in Further Support of
Its Motion to Transfer Venue and, Alternatively, Motion to Dismiss
for Forum Non Conveniens ("Defendant's Reply"), Docket Entry No. 7.
       12
            Plaintiffs' Response, Docket Entry No. 5, p. 1.
     13 The forum-selection clause specifies that actions related to
the contract should be brought in the County of Salt Lake, Utah,
which is located in the Central Division of the District of Utah.
                                               -3-
     Case 2:20-cv-00572-DBB Document 8 Filed 08/07/20 PageID.143 Page 4 of 9



must first determine whether a contractually valid forum-selection
clause exists that applies to the present case.                   See Atlantic
Marine Construction Co. v. U.S. District Court for the Western
District of Texas, 134 S. Ct. 568, 581 n. 5 (2013); Stinger v.
Chase Bank, USA, NA, 265 F. App'x 224, 226-27 (5th Cir. 2008).                 If

such a forum-selection clause exists, the Court must then determine
whether         any   extraordinary   circumstances       unrelated    to   the
convenience of the parties exist that warrant denial of transfer.
Atlantic Marine, 134 S. Ct.           at 575,   581   &   n. 5.    If no such
extraordinary circumstances exist,           the Court should grant the
motion to transfer in accordance with the forum-selection clause.

Id. at 575, 581.

A.      Plaintiffs Are Bound by a Mandatory Forum Selection Clause

        Plaintiffs argue that they are not bound by the Agreement
because Ceysco,         the primary party to the contract,            no longer
exists. 14       But Plaintiffs signed the Agreement as guarantors, and
the forum-selection clause expressly applies to guarantors.15                  A
guarantor who signs a contract that states that he is subject to
the contract's forum-selection clause is bound by the clause.
Harland Clarke Holdings Corp. v. Milken,              997 F. Supp. 2d 561,
575-76 (W.D. Tex. 2014).


        14
             Plaintiffs' Response, Docket Entry No. 5, p. 4.
      Agreement, Exhibit A to Motion to Transfer,
        15
                                                                  Docket Entry
No. 3-1, pp. 1, 6, 7.
                                       -4-
 Case 2:20-cv-00572-DBB Document 8 Filed 08/07/20 PageID.144 Page 5 of 9




        Plaintiffs also argue that they are not bound by the clause
because they were unaware of the forum-selection clause and
unfamiliar with English and the law. 16                 But "[u] nless prevented by
trick or artifice, one who signs a contract 'must be held to have
known what words were used in the contract and to have know their

meaning,      and he    must   also be held to have known and fully
comprehend the legal effect of the contract. '" Moore v. Moore, 383
S.W.3d 190,     196    (Tex. App.-Dallas 2012,              pet. denied)        (quoting
Nguyen Ngoc Giao v. Smith          &   Lamm, P.C., 714 S.W.2d 144, 146 (Tex.
App.-Houston     [1st     Dist.]       1986,       no   writ);    see   also    Western

Properties v. Southern Utah Aviation, Inc., 776 P.2d 656, 658 (Utah
App. 1989) ("[A] signatory cannot, with hindsight, claim ignorance
of the contract and thereby escape liability.").                        A person who
signs a contract "is obligated to protect himself by reading what

he signs and,      absent fraud,             may not excuse himself from the
consequences of failing to meet that obligation." In re Media Arts
Group, Inc., 116 S.W.3d 900, 908 (Tex. App.-Houston [14th Dist.]
2003, pet. denied); see also Resource Management Co. v. Weston
Ranch     &   Livestock    Co.,        706     P.2d     1028,    1047   (Utah    1985).
Accordingly,     Plaintiffs' objection to the enforcement of the
Agreement on the grounds that they did not understand its language
or effects lacks merit.           See id.



     16
          Plaintiffs' Response, Docket Entry No. 5, p. 4.
                                             -5-
     Case 2:20-cv-00572-DBB Document 8 Filed 08/07/20 PageID.145 Page 6 of 9



        Plaintiffs' claims fall within the scope of the forum­
selection clause. District courts within this circuit have looked
to three factors in making this determination:               "(1) whether the
tort claims 'ultimately depend on the existence of a contractual
relationship between the parties;' (2) whether 'resolution of the
claims relates to interpretation of the contract;' and (3) whether
the claims 'involv[e] the same operative facts as a parallel claim
for breach of contract.'"         See, e.g., AlliantGroup, L.P. v. Mols,
Civil Action No. H-16-3114,          2017 WL 432810,        at *7 (S.D. Tex.
Jan. 30, 2017).       Plaintiffs' claims relate to both the Agreement
and the economic relationship that it created and would not exist
without them.       Because the clause states that the courts in Utah
"shall be the exclusive forum for all actions" related to the
Agreement, the clause is unambiguously mandatory.               See Weber v.

PACT XPP Technologies, AG, 811 F.3d 758, 768-69 (5th Cir. 2016).
The court concludes that Plaintiffs are bound by the forum­
selection clause, that the clause is mandatory, and that the clause
applies to the this action.

B.      No Extraordinary Circumstances Warrant Denial of Transfer

        Because a contractually valid forum-selection clause exists
that     applies    to   the   action,      transfer   is    required   unless
extraordinary circumstances warrant otherwise.               Atlantic Marine,
134 S. Ct. at 575, 581 & n. 5.              Plaintiffs bear the burden of
establishing that transfer is unwarranted.             Id. at 581.

                                      -6-
  Case 2:20-cv-00572-DBB Document 8 Filed 08/07/20 PageID.146 Page 7 of 9



     When determining whether extraordinary circumstances exist

that warrant denial of transfer, only the public-interest factors
of a traditional §        1404(a)   analysis may be considered;         the
private-interest factors of a traditional§ 1404(a) analysis, which
involve the private interests of the parties and their witnesses,
are not relevant.        Id. at 581-82.    The public-interest factors
include "(1) the administrative difficulties flowing from court
congestion; (2) the local interest in having localized interests
decided at home; (3) the familiarity of the forum with the law that
will govern the case; and (4) the avoidance of unnecessary problems
of conflict of laws of the application of foreign law."              In re
Volkswagen AG, 371 F.3d 201, 203 (5th Cir. 2004).         The familiarity
of the selected forum with the governing law should only be
considered as weighing in favor of transfer if the governing law is
"exceptionally arcane."       See Atlantic Marine, 134 S. Ct. at 584.
"In all but the most unusual cases," no extraordinary circumstances
will exist that warrant refusal to transfer in accordance with a
forum-selection clause.      Id. at 582-83.
     Plaintiffs argue three reasons why the action should not be
transferred to the District of Utah:      (1) Plaintiffs, as individual
residents of Texas, would be disadvantaged by being forced to bring
the action in Utah; (2) the relevant business activity to the
dispute occurred in Texas; and (3) Plaintiffs' claim for relief is
based in Texas law. 17     The first argument lacks merit because the


     17
          Plaintiffs' Response, Docket Entry No. 5, pp. 4-5.
                                    -7-
  Case 2:20-cv-00572-DBB Document 8 Filed 08/07/20 PageID.147 Page 8 of 9



court cannot consider the convenience of the parties or Plaintiffs'

preferred choice of forum if there is a binding forum-selection
clause.     Atlantic Marine, 134 S.        Ct.    at 581-82.     The second
argument goes to the public interest factor of the local interest

in having localized interests decided at home, which the court

agrees weighs somewhat against transfer.           The third argument goes
to the familiarity of the forum with the law that will govern the
case. But because Plaintiffs have not argued that the Texas law
applicable in this action is "exceptionally arcane," the court
concludes that factor does not weigh against transfer.            Plaintiffs
have provided no arguments as to the factors of the relative court
congestion between the Southern District of Texas and the District

of Utah or any conflicts of law.

     Because at most only the local interest factor weighs against
transfer,    the   court     concludes    there    are   no    extraordinary
circumstances that warrant denying transfer in the face of a
mandatory forum-selection clause.          Accordingly, the court will
grant Defendant's Motion to Transfer, and the action will be
transferred to the Central Division of the District of Utah.


                      III.    Conclusion and Order

     For the reasons explained above, the court concludes that the
parties agreed to a mandatory forum-selection clause that requires
the action to be prosecuted the forum of Utah,                 and that no
extraordinary circumstances warrant denying transfer of the action.
                                    -8-
 Case 2:20-cv-00572-DBB Document 8 Filed 08/07/20 PageID.148 Page 9 of 9



Defendants' Motion to Transfer Venue and, Alternatively, Motion to

Dismiss for Forum Non Conveniens (Docket Entry No. 3) is therefore

GRANTED,   and this action is TRANSFERRED to the United States

District Court for the District of Utah.

     SIGNED at Houston, Texas, on this the 7th day of August, 2020.




                                                 SIM LAKE
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                   -9-
